This is a companion case to the case of State of Missouri, at the Relation of Florence H. Funk, Respondent, v. Ben E. Turner and American Surety Company of New York, Appellants, decided by this court at this term, and reported ante page 604. The circuit court heard the cases together. Judgments were entered for plaintiff in both cases. The cases were briefed together in this court. The questions raised are identical.
In the case of State ex rel. Funk v. Turner, supra, plaintiff sued Bank Examiner Turner and the American Surety Company. In this case plaintiff brought suit against the American Surety Company as surety on the bond of Charles F. Enright, Bank Commissioner for the State of Missouri.
It is charged in this case that Enright negligently performed his duties as Bank Commissioner in suffering and permitting the Kirksville Trust Company to continue in business when he had knowledge that it was insolvent; or, if he had personally, or by his deputy or examiner, properly examined the trust company, he would have discovered that a large sum of money had been embezzled from the bank and that it was insolvent; that if he had performed his duty the trust company would have been closed before relator made her deposits, and that she would thereby have been saved from loss. *Page 623 
For a full statement, see the Turner case, supra. For the reasons therein stated, the judgment of the circuit court in this case is reversed. Davis, C., concurs; Cooley, C., not sitting.